Beck, J.
1. The constitutional 'questions made in these ■ cases are controlled adversely to the plaintiffs in error by the decisions and rulings made in Delaney v. Plunkett, 146 Ga. 547 (91 S. E. 561), and Bunger v. State, 146 Ga. 672 (92 S. E. 72).
2. In those cases raising the objection that the evidence was insufficient, the court did not abuse its discretion in overruling the motion for a new trial based upon that ground.
3. Grounds of the motion for a new trial not urged in the brief of counsel for the plaintiff in error are considered as abandoned.

Judgment affirmed.


All the Justices concur, eoscept